IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 DEBBIE HUGHEY,                              : No. 573 EAL 2017
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
 WORKERS' COMPENSATION APPEAL                :
 BOARD (ACE AMERICAN INSURANCE               :
 COMPANY, ANDORRA WOODS                      :
 HEALTHCARE CENTER, ESIS                     :
 NORTHEAST WC CLAIMS, UNINSURED              :
 EMPLOYER'S GUARANTY FUND),                  :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2018, the Emergency Relief Request,

Application for Leave to File Post-Submission Communication, and Petition for Allowance

of Appeal are DENIED.